 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          FIERCE, INC,                                     CASE NO. C18-1449-MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          FRANKLIN COVEY CO,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge: The Court is in receipt of the Joint Statement

18   Regarding Outstanding Motions and Claims. (Dkt. No. 46.) Because the parties have indicated

19   that they are working to resolve the case, the Court will postpone its ruling on the pending

20   Motion to Dismiss and Motion for Relief from Deadline for ten days. Unless the Court is

21   notified of resolution, an order on these motions will issue on April 5, 2019.

22

23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed March 25, 2019.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
